 



Exhibit 10.4
SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS
     This Separation Agreement And Release Of All Claims (the “Agreement”) is
entered into effective as of July 7, 2006, by Applied Innovation Inc., a
Delaware corporation, hereinafter referred to, together with all its
predecessors and past, present and future assigns, successors, affiliates,
subsidiary organizations, divisions, and corporations, and including all past,
present and future officers, directors, shareholders, employees, and agents of
the same, individually and in their respective capacities, as the “Company,” and
Angela R. Pinette, hereinafter referred to, together with her heirs, executors,
administrators, successors, assigns and other personal representatives as
“Ms. Pinette,” under the following circumstances:
     A. Ms. Pinette has been employed by the Company since October 4, 2004, and
entered into a written Employment Agreement with the Company dated October 4,
2004 (the “Employment Agreement”).
     B. The Company has proposed, and Ms. Pinette has agreed, to certain
severance benefits in connection with her resignation as an officer and the
termination of her employment.
     C. Ms. Pinette acknowledges that the severance benefits described in the
Agreement, other than those described in Section 2(a) of this Agreement that are
in accordance with Section 9(d) of the Employment Agreement, include benefits to
which she is not otherwise entitled.
     NOW THEREFORE, the parties agree, in consideration of the provisions
contained herein, as follows:
     1. Termination of Employment; Resignation from Office. Ms. Pinette’s
employment with the Company terminates effective July 7, 2006 (the “Termination
Date”) and Ms. Pinette resigns as an officer of the Company effective on the
Termination Date. This termination is categorized as “without cause” as defined
in Section 9(d) of the Employment Agreement.

 



--------------------------------------------------------------------------------



 



     2. Severance Benefits.
          (a) In accordance with Section 9(d) of the Employment Agreement, the
Company agrees to pay Ms. Pinette her basic salary in the amount of $6,923.08
bi-weekly, less all applicable withholding and FICA taxes, for six (6) months
from the Termination Date, payable in accordance with the Company’s normal
salary payment schedule; provided, however, any such payments will immediately
end if (i) Ms. Pinette violates any of her obligations under Sections 6
(Confidential Information), 7 (Inventions) or 8 (Noncompetition and
Nonsolicitation) of the Employment Agreement, which obligations continue
following the Termination Date; or (ii) the Company, after the Termination Date,
learns of any facts about Ms. Pinette’s performance or conduct that would have
given the Company Cause, as defined in Section 9(b) of the Employment Agreement,
to terminate her employment for Cause.
          (b) In addition to the severance benefits provided under the
Employment Agreement as described in Section 2(a) above, the Company agrees to
pay Ms. Pinette an additional $769.23 bi-weekly ($10,000 total), less all
applicable withholding and FICA taxes, for six months from the Termination Date,
payable in accordance with the Company’s normal salary payment schedule.
          (c) Furthermore, the Company agrees to pay Ms. Pinette for all sales
invoiced prior to her Termination Date in accordance with her sales compensation
plan. Ms. Pinette will also be eligible to receive her second quarter bonus in
the amount of $5,000, if sales quota and operating profit is achieved on a YTD
basis at the end of the second quarter. Any commission payments due will be paid
during the first commission payroll period following the Termination Date. In
the event the second quarter bonus is earned, it will be paid the first
commission payroll period following the release of the quarterly financial
results.
     3. Reference. The Company agrees to provide a neutral job reference for
Ms. Pinette stating the following information: hire and termination dates, and
last position held.
     4. Benefit Programs. Ms. Pinette understands and agrees that all benefit
programs she participates in as a result of her employment with the Company have
(except to the extent

-2-



--------------------------------------------------------------------------------



 



vested and nonforfeitable by law) ceased effective upon the Termination Date,
except for the Company provided medical insurance, which will terminate on
July 31, 2006. If Ms. Pinette elects to continue her medical and/or dental
coverage under COBRA, as an additional benefit, the Company shall continue to
pay the Company’s cost for continuing such coverage at the same rate as for
active employees, for six (6) months, or until she becomes eligible for group
medical coverage through another employer, whichever occurs first. Ms. Pinette
agrees that she will notify the Company within one week of her becoming eligible
for group insurance coverage through another employer.
     5. Release of Claims. In exchange for the consideration set forth in
paragraphs 2(b) and 4 and other valuable consideration, the adequacy of which
Ms. Pinette expressly acknowledges, Ms. Pinette hereby releases and forever
discharges the Company, and all of its affiliates, parent corporations,
subsidiaries, divisions, predecessors, successors, and assigns, and all of their
respective directors, officers, agents and employees, personally and in their
representative and official capacities, from any and all local, state and
federal lawsuits, claims, remedies, damages, demands, discrimination suits or
charges, costs and attorneys fees, and any causes of action of whatever type or
nature, whether legal or equitable, whether known, unknown or unforeseen. The
rights, liabilities, claims and actions released, waived and extinguished here
by Ms. Pinette, and with respect to which Ms. Pinette covenants not to sue,
shall include but not be limited to those arising or which might arise under
Title VII of the Civil Rights Act of 1964; any and all claims under the Civil
Rights Act of 1866; any and all claims under the Americans With Disabilities Act
of 1990; any and all claims under the Age Discrimination in Employment Act, as
amended, including the Older Workers Benefit Protection Act of 1990; any and all
claims under Family Medical Leave Act of 1993; any and all claims under the
Employment Retirement Income Security Act; any and all claims for attorneys
fees; any and all contract, tort or common law claims, included but not limited
to, any and all claims for compensation or bonuses under any of the Company’s
compensation plans; and any and all claims under any federal, state or local
statute or ordinance or under any federal, state or local common law.
     6. No Admission. The parties agree that this Agreement is entered into
solely because of a desire of the parties to amicably resolve all matters
between them, and nothing

-3-



--------------------------------------------------------------------------------



 



contained herein, and no actions undertaken by the Company with respect to this
Agreement, shall ever be treated as, or claimed or construed to be, an admission
by the Company of any fault, wrongdoing, liability, injury or damages.
     7. Confidentiality. Ms. Pinette agrees to keep the existence and terms of
this Agreement strictly confidential, and further agrees not to disclose or
permit disclosure of any dollar amount, benefit or other term or information
concerning this Agreement, to any other person, commercial or non-profit entity,
print, radio or television news media, or make other disclosure of any kind
whatsoever, except: (a) as required to do so by court order; (b) as necessary
for tax preparation or to respond to inquiries or audits by a federal, state or
local taxing authority; (c) to an immediate family member, such as a spouse (who
must be instructed about the confidentiality requirements and penalties of this
Agreement); or (d) to her legal counsel in connection with her execution of this
Agreement.
     8. Company Property. Ms. Pinette agrees that all information, files,
records, materials and property furnished to her by or on behalf of the Company
in the performance of her employment for the Company and all information, files,
records, materials and property prepared or maintained by her in the performance
of her employment for the Company are and shall remain the sole and exclusive
property of the Company. Ms. Pinette represents and agrees that all such
information, files, records, materials and property, company identification
card, business cards and any Company credit cards and all keys to any Company
property or premises have been turned over to the Company.
     9. Cooperation. Ms. Pinette agrees to cooperate fully with the Company in
providing information and assistance to make whatever transitions the Company
deems necessary on any Company matters or projects in which she is or may have
been involved. Ms. Pinette also agrees to not make any disparaging statements
about the Company, including but not limited to, its management, staff, products
or services. Ms. Pinette further agrees that if future litigation or claims are
asserted against or by the Company, its assets, employees or officers regarding
any matter that arose during her employment and relate to her or her area of

-4-



--------------------------------------------------------------------------------



 



responsibility, that she will cooperate fully in supplying thorough and accurate
information for the Company’s investigation, defense or prosecution of such
claims or litigation.
     10. Binding Agreement. This Agreement is binding on and will inure to the
benefit of both parties and the parties’ respective heirs, executives,
administrators, personal representatives, successors and assigns. Each party
acknowledges and represents that they have the authority to enter into and bind
themselves to the terms and conditions of this Agreement.
     11. Saving. In the event that one or more of the provisions of this
Agreement or portions thereof are determined to be illegal or unenforceable, all
remaining provisions will remain valid and in full force and effect to the
fullest extent permitted by law.
     12. Governing Law. This Agreement is entered into in the State of Ohio,
enforceable by either party, and will be construed and interpreted in accordance
with Ohio law. This Agreement also may be used as the basis for an injunction
action in the event a breach or threatened breach of its confidentiality
provision occurs.
     13. Entire Agreement. This Agreement contains the entire agreement between
the parties and no additional promises have been made or relied upon and this
Agreement supersedes all previous agreements between the parties with respect to
the employment of Ms. Pinette; provided, however, this Agreement does not
supersede, modify or affect Sections 6 (Confidential Information), 7
(Inventions), 8 (Noncompetition and Nonsolicitation), 9(b) (Termination by
Company for Cause), 9(c) (Termination by You), 9(d) (Termination by Company
Without Cause), 10 (Remedies; Venue; Process), 12 (No Waiver), 13 (Saving), 14
(No Limitation), and 17 (Further Acknowledgement) of the Employment Agreement,
which sections of said agreement remain in full force and effect and Ms. Pinette
continues to be fully bound by the terms thereof. The terms of this Agreement
are contractual and not a mere recital and the parties intend this Agreement to
be a substituted contract, and not an executory accord.

-5-



--------------------------------------------------------------------------------



 



[INTENTIONALLY LEFT BLANK]

-6-



--------------------------------------------------------------------------------



 



     By their signature below, the parties acknowledge that they have read the
foregoing Agreement, and fully understand it. Ms. Pinette acknowledges that she
was given up to twenty-one (21) days within which to consider this Agreement,
that she was advised to consult with legal counsel prior to signing the
Agreement, and that she has the right to revoke this Agreement, in writing to
the Company, for a period not to exceed seven (7) days after the date on which
it is signed by her. The parties hereby acknowledge that if Ms. Pinette fails to
exercise this right to revoke, this Agreement will immediately become a binding
contract as to its terms. We now voluntarily sign this Agreement effective as of
the date first written above, signifying our agreement and willingness to be
bound by its terms.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement effective
as of the date first above stated.

                 
Applied Innovation Inc.
           
 
                By: /s/ William H. Largent           /s/ Angela R. Pinette
 
             
 
William H. Largent           Angela R. Pinette
 
President and CEO            
 
               
Date: 
July 11, 2006       Date:  July 11, 20006

-7-